Citation Nr: 1033600	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-11 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for loss of teeth.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant (The Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for loss of teeth.  

In May 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's teeth were noted as nonrestoreable carious 
approximately two weeks after entry into active duty.  

2.  The Veteran's teeth were extracted approximately five weeks 
after entry into active duty.  


CONCLUSION OF LAW

Service connection for loss of teeth is not warranted.  38 
U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  A June 2003 letter explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2008 letter informed the Veteran of disability rating and 
effective date criteria.  The Veteran has had ample opportunity 
to respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO did not 
arrange for a VA examination for loss of teeth because such was 
not warranted.  As will be described, the evidence of record 
shows that the Veteran's dental disability preexisted active duty 
under VA regulations.  Thus, even the low threshold standard for 
a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 
(2006) is not met.  The Veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  



Service Connection for Loss of Teeth

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection of dental conditions will be established under 
these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in Sec. 
17.161 of this chapter.
(b) The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service. When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or whether 
the veteran was interned as a prisoner of war.
(c) In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.
(d) The following principles apply to dental conditions noted at 
entry and treated during service:
(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days 
or more of active service.
(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.
(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.
(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
(e) The following will not be considered service-connected for 
treatment purposes:
(1) Calculus;
(2) Acute periodontal disease;   
(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and
(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.
(f) Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.  

The Board has reviewed all the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this appeal.  
Although the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in detail, 
every piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The Veteran is claiming service connection for loss of teeth.  At 
the May 2010 Board personal hearing before the undersigned, he 
testified that all of his teeth were pulled during basic 
training, which made it very difficult for him to eat, and caused 
him embarrassment his whole life.  He stated that he had been 
fitted with upper dentures in service, and that he was able to 
wear these without difficulty.  His main contentions are related 
to his lower teeth as, although he was fitted with lower dentures 
during service, he testified that he had never been able to wear 
these lower dentures.  

For dental disabilities, it must first be determined whether the 
claim may result in a compensable dental disability.  Simington 
v. West, 11 Vet. App. 41 (1998).  If not, service connection may 
only be established for treatment purposes.  
38 C.F.R. § 3.381(a).  The Veteran is not eligible for treatment 
as he did not submit a timely application for treatment.  
38 U.S.C.A. § 1712(b); 38 C.F.R. § 17.161(b).  As he has been 
able to wear upper dentures over the years, a compensable 
evaluation is not warranted for his upper teeth.  
38 C.F.R. § 4.150, Code 9913.  He has testified that he has not 
been able to wear dentures on his lower teeth.  A compensable 
evaluation could be assigned for his lower teeth.  Id.  As such, 
the Board will confine its discussion as to the question of 
service connection of the lower teeth.  

The Veteran entered active duty on September 6, 1962.  Review of 
the service treatment records shows that on September 19, 1962 a 
dental consultation recommended that full dentures be provided.  
He was hospitalized in October 1962 for extraction of all of his 
teeth under general anesthesia.  Physical examination at the time 
of admission showed rampant dental caries with gross carious 
involvement of the remaining teeth.  The referring clinic had 
diagnosed the dentition as nonrestoreable.  The soft tissues of 
the oral cavity were essentially normal in appearance and 
character.  The Veteran underwent the surgical extraction of all 
remaining teeth, without event.  The post-operative course was 
uneventful.  The diagnosis was dental caries, teeth numbered 1 
through 32, extracted, existed prior to service.  During December 
1962 and January 1963, the Veteran was fitted for full upper and 
lower dentures.  

The Veteran's teeth were extracted due to nonrestorable caries 
(cavities) that were noted approximately two weeks after his 
entry into service in September 1962.  The extractions occurred 
approximately five weeks after entry into service, far less than 
the 180 days necessary for the establishment of service 
connection.  Under these circumstances, service connection for 
loss of teeth is denied.  38 C.F.R. § 3.381.


ORDER

The appeal for service connection for loss of teeth is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


